1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 10/04/2021, claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/592,971.

Claim Objections
Claims 1 and 9-12 are objected to because:
Claim 1 recites Claim 1 lacks clarity, as it is unclear what technical effect the feature "providing the attestation identifier and a device-secret code to a manufacturer or adapter for provision to a device, wherein the device-secret code is based on the base-secret code" is contributing to. The device-secret code is provided to a device, but is not further used and plays no role in the method presented in claim 1, nor in the interrelated method presented in claim 11. It is noted that it becomes clear from the description and depending claims, that the device-secret code is used by the device to generate the same validation­ secret code that is provided to the validation apparatus. Further, the device is using said validation-secret code to create the hashed-value, that is received by the validation apparatus in the 
Claim 1, the last line appear to be the same features as that repeated in claim 2.
The term "a device" in claim 1, line 9 lacks clarity, as it is unclear if it refers to the device introduced in the preamble or if a new device is introduced.
Claim 12 lacks clarity, as it is unclear how the validation apparatus is able to perform a validation operation to validate the hashed-value received from the device, as there is no relation between the hashed-value obtained from the device and the validation-secret code obtained from the attestation database.
The expression "optionally" in claims 9-11 has no limiting effect on the scope of the claim; the features following this expression are then considered as optional.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 recite, “A storage medium storing”. The storage medium storing has been described on paragraph 87 of the specification, as the program can be stored on a storage medium. The storage medium may be a non-transitory recording medium or a transitory signal medium. Broadly interpreted in light of the specification “a storage medium storing” would suggest to one to one ordinary skill in the art signals or other forms of propagation and transmission media that fails to be statutory. Therefore, claim 19 is directed to 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 18 recites “a computer program for controlling…” in the preamble. As recited in the preamble of the claim, the claimed system lacks a structural component because “a computer program” can be implemented as software only. Therefore, claim 18 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “ A computer program for controlling a device to perform the method of claim 1 and claim 20 recites “…a computer program for controlling ….to perform the method claim 1. It unclear for the examiner if these are a method claims or computer program claims because they belong to two different categories.
Allowable Subject Matter 
Claims 6-11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 1-5, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No.2018/0253725 issued to Smith(filed in IDS 10/04/2019) and in view of a US application (US2016/0072626) issued Kouladjie (filed in IDS 10/04/2019).
Regarding claim 1, Smith discloses generating an attestation identifier and a base-secret code corresponding to the attestation identifier  [¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a hash; combining the hash of the information with the public key generated for the information to generate a public attest key; generating an attestation address based on the public attest key; and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address]. Examiner note: Kouladjie also discloses this limitation as: [¶3, a cryptographically verifiably attestation label… The attestation label may further include a second readable object encoding attestation service information and encoding an identification code]; and
	 providing the attestation identifier and a validation-secret code to a validation apparatus for storage in conjunction with the assertion[¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is combining the hash of the information with the public key generated for the information to generate a public attest key; generating an attestation address based on the public attest key; and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address]; and
Examiner note: Kouladjie also discloses this limitation as: providing the attestation identifier  [¶3, The attestation label may further include a second readable object encoding attestation service information], and a validation-secret code  [¶3, a label includes a first readable object encoding a trust anchor], to a validation apparatus for storage in conjunction with the assertion[ ¶22,  stored in a genealogy database of the attestation service computing device], and [¶29, the attestation service computing device may determine whether the device is authentic or counterfeit.  Further, the attestation service computing device may determine whether the device is valid or compromised/banned.  In some implementations, the attestation service computing device may provide a plurality of attributes of the device 200], and [¶41, the attestation service computing device 402 may be configured to provide various authentication and validation functionality for different attestation labels and/or associated products], and [¶44]; and
wherein the validation-secret code is based on the base-secret code  [¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a hash; combining the hash of the information with the public key generated for the information to generate a public attest key; 
Examiner note: Kouladjie also discloses this limitation as: [¶3, the trust anchor may be encrypted with a cryptographic key], and [¶17]; and
 wherein the device-secret code is based on the base-secret code [¶211, the attestation application on the user device creates a code which is used both to establish the communication link and to transfer the previously attested information and the user's public key].
Examiner note: Kouladjie also discloses this limitation as: [¶3, a label includes a first readable object encoding a trust anchor… The identification code may be encrypted using the trust Anchor].
Smith does not explicitly disclose, however, Kouladjie discloses a method for providing an attestation for enabling a device to attest to an assertion concerning the device, comprising [¶29, the attestation service computing device may determine whether the device is authentic or counterfeit.  Further, the attestation service computing device may determine whether the device is valid or compromised/banned], and [¶3]; and
 Even though Smith discloses providing the attestation identifier and a device-secret code, to a manufacturer or adapter for provision to a device [¶209, upon selection of information, in step 830 the application presents a visual code representing the selected attested information on the user's device.  In one embodiment, the visual code is a barcode or a moving visual image.  The visual code represents the selected attested].
	However, Smith does not explicitly discloses and Kouladjie discloses 	providing the attestation identifier and a device-secret code [ ¶3, The attestation label may further include a  to a manufacturer or adapter for provision to a device [¶34, after the first printing phase 302 is performed, the partially completed attestation labels may be sent from the label vendor to the product manufacturer, factory, distribution center, retail store, or another suitable supply chain location where the second printing phase 304 may be performed…prints on the attestation label], and [¶28]; and
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching Kouladjie In order to reduce a likelihood of counterfeiting, hacking, jailbreaking, or otherwise compromising a product, the present description relates to various approaches for authenticating a product on demand, in different phases of a supply chain and/or life cycle of the product [Kouladjie, ¶3].
Regarding claim 2, Smith discloses wherein the device-secret code is the same as the base- secret code [¶211, the attestation application on the user device creates a code which is used both to establish the communication link and to transfer the previously attested information and the user's public key].
		Examiner Note: Kouladjie discloses this limitation as: wherein the device-secret code is the same as the base- secret code [¶3, a label includes a first readable object encoding a trust anchor… The identification code may be encrypted using the trust Anchor].
Regarding claim 3,  wherein the base-secret code is not provided to the validation apparatus [¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a hash; combining the hash of the information with the public key generated for the information to 
Regarding claim 4, Smith discloses  wherein the validation-secret code is generated by hashing the base-secret code using a first predetermined hash function[¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a hash; combining the hash of the information with the public key generated for the information to generate a public attest key; generating an attestation address based on the public attest key; and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address]
Examiner Note: Kouladjie discloses this limitation as: [¶22, for example, the salt may include any suitable random data that acts as an additional input to a one-way function that hashes the visually-readable identification code].
Regarding claim 5, Smith discloses, wherein the device-secret code is the same as the base- secret code, and wherein in response to provision of the attestation identifier and the device- secret code to the device, the device hashes the device-secret code using the first predetermined hash function to generate the validation-secret code[¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a hash; combining the hash of the information with the public key generated for the information to generate a public attest key; 
Examiner Note: Kouladjie discloses this limitation as: [¶22, for example, the salt may include any suitable random data that acts as an additional input to a one-way function that hashes the visually readable identification code.
Regarding claim 12, Smith discloses a method for a validation apparatus to validate an attestation from a device attesting to an assertion concerning the device, comprising: obtaining from an attestation database one or more entries, each entry comprising an attestation identifier, a validation-secret code and an assertion;
[¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a hash; combining the hash of the information with the public key generated for the information to generate a public attest key; generating an attestation address based on the public attest key; and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address]. Examiner note: Kouladjie also discloses this limitation as: [¶3, a cryptographically verifiably attestation label… The attestation label may further include a second readable object encoding attestation service information and encoding an identification code]; and
 obtaining from the device one or more attestation identifiers and a hashed-value;
[¶7, in one aspect of the disclosed subject matter, a method and system of providing attestation of information by an attestor is provided, including receiving the information and a public key generated for the information; applying a hash function to the information to create a combining the hash of the information with the public key generated for the information to generate a public attest key; generating an attestation address based on the public attest key; and communicating a signed transaction to a centralized or distributed ledger for storage at the attestation address], and [¶63]; and
 performing a validation operation on the one or more attestation identifiers obtained from the device together with the corresponding validation-secret codes obtained from the attestation database to validate the hashed-value obtained from the device[¶80,  to maintain a database of attestation transactions, each attestation transaction relating to one or more items of information of the user, the attestation transaction includes an attestation address based on a public attest key, and wherein the public attest is derived by combining a hash of the information with a user's public key generated for the information], and [¶110, 143].
Smith does not explicitly disclose, however, Kouladjie discloses  determining whether the one or more assertions associated with the one or more attestation identifiers obtained from the device are valid in respect of the device in dependence on a validation result of the validation operation [¶3, The attestation label may further include a second readable object encoding attestation service information , and[ ¶22, the salt and the visually-readable identification code may be concatenated and processed with a cryptographic hash function, and the resulting output may be stored in the genealogy database and used to decrypt an encrypted value that represents the visually-readable identification code], and [¶29, the attestation service computing device may determine whether the device is authentic or counterfeit.  Further, the attestation service computing device may determine whether the device is valid or compromised/banned.  In some implementations, the attestation service computing device may provide a plurality of attributes of the device 200], and [¶35, in some implementations, in order 
label has not been compromised], and [¶41, the attestation service computing device 402 may be configured to provide various authentication and validation functionality for different attestation labels and/or associated products], and [¶ 44]; and
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching Kouladjie In order to reduce a likelihood of counterfeiting, hacking, 
jailbreaking, or otherwise compromising a product, the present description relates to various approaches for authenticating a product on demand, in different phases of a supply chain and/or life cycle of the product [Kouladjie, ¶3].
Regarding claim 13, Smith discloses wherein a device identifier and/or metadata is further obtained from the device, and wherein the validation operation is further performed on the device identifier and/or on the metadata[¶80,  to maintain a database of attestation transactions, each attestation transaction relating to one or more items of information of the user, the attestation transaction includes an attestation address based on a public attest key, 
Regarding claims 17-20, these claims are interpreted and rejected for the same rational set forth in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaney(US10,546,130)[ timed attestation process].
Fairfax(US2019/0319807) [dynamic certificate management for a distributed authentication system]. 
Ignatchenko(US20140281500) [ system, methods and apparatus for remote attestation].
Loreskar(US2020/0259668)[Application attestation].
Mensch(US10,356,271)[ Silicon key attestation].
Novak(US2019/0102555)[system integrity using attestation for virtual trusted platform module].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.